UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

_______________________________________________________ X
DIANNA DURGANA, et ai.,
Plaintiffs,
17 CV 7470 (SJ) (RER)
-against- ORDER ADOPTING
REPORT AND
RECOMMENDATION
THE CHARTER OAK FIRE
INSURANCE COMPANY,
Defendant.
_______________________________________________________ X
A P P E A R A N C E S
HIRSCHEL LAW FIRM PC
71 South Central Avenue

Suite 103

Vaifey Strealn, NY 11580
By: Daniel Hirschel
Aftorneyfc)r Plainti]j%'

LAZARE POTTER GIACOVAS & MOYLE
747 Third Avenue
New York, NY 10017
By: Yale Glazer
Attorneyfor' Defendcmt
JOHNS()N, Senior l)istrict Judge:
Presently before the Court is a Report and Recommendation (“Report”)
prepared by Magistrate Judge Rarnon Reyes. Judge Reyes issued the Report on
October 31, 2018, and provided the parties With the requisite amount of time to tile

any objections Neither party filed any objections to the Report. For the reasons

stated herein, this Court affirms and adopts the Report in its entirety.
l

 

A district court judge may designate a magistrate judge to hear and determine
certain motions pending before the Court and to submit to the Court proposed findings
cf fact and a recommendation as to the disposition of the motion. §ee 28 U.S.C. §
636(1))(1). Within 10 days of service of the recommendation, any party may file
Written objections to the magistrate’s report. E E. Upon de novo review of those
portions of the record to Which objections Were made, the district court judge may
affirm or reject the recommendations. M i£i. The Court is not required to review,
under a de novo or any other standardJ the factual or legal conclusions of the
magistrate judge as to those portions of the report and recommendation to Which no
objections are addressed §_e§ Thomas v. Arn, 474 U.S. 140, 150 (1985). In addition,
failure to tile timely objections may Waive the right to appeal this Court’s Order. §§e_

28 U.S.C. § 636(b)(l); Small v. Sec’y of I-Iealth and I-Iuman Servs., 892 F.2d 15, 16

 

(Zd Cir. 1989).

In this case, objections to the recommendations by Magistrate Judge Reyes
Were due on Novernber l4, 20l8. No objections to the Report were filed With this
Court. Upon review of the recommendations, this Court adopts and affirms
i\/lagistrate Judge Reyes’ Report in its entirety. The Cieri< of the Court is directed to

close the case.

 

SO ORDERED.
Dated: April 22, 2019 /s/
Brooklyn, NY Sterling Johnson, Jr., U.S.D.J.

 

